Citation Nr: 0826321	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to June 1977 
in the United States Army, and from March 1980 to March 1981 
in the United States Navy.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2005, the veteran and his representative presented 
testimony at an RO hearing before a local hearing officer.  
In September 2006, the veteran and his representative 
presented testimony at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

In April 2007, the Board denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder, heart disorder, diabetes mellitus, and respiratory 
condition.  The Board's decision is final, and those issues 
will not be addressed any further herein.  See 38 C.F.R. § 
20.1100 (2007).

The April 2007 Board decision remanded the issue of the 
veteran's entitlement to service connection for psychiatric 
disorder other than PTSD for further evidentiary development.  
The VA Appeals Management Center (AMC) continued the previous 
denial in a March 2008 supplemental statement of the case 
(SSOC).


FINDING OF FACT

The competent medical evidence of record serves to link the 
veteran's current acquired psychiatric disorder, variously 
diagnosed as intermittent explosive disorder, generalized 
anxiety disorder, dysthymic disorder, and impulse control 
disorder, to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In January 2007, the Board remanded the case in order for VBA 
to obtain a medical opinion to address:  (1) the most 
appropriate current psychiatric diagnoses and 
(2) whether any currently diagnosed acquired psychiatric 
disorder is a result of the veteran's second period of 
service.  The veteran's claim was then to be readjudicated by 
the agency of original jurisdiction.  

Medical opinions dated June 2007 and February 2008 were 
obtained and associated with the veteran's claims file.  The 
issue was readjudicated via the March 2008 SSOC.  

The Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



Character of discharge

As was noted in the Introduction, the veteran served on 
active duty in two distinct periods.  The first period, June 
1976 to June 1977, resulted in an other-than-honorable (OTH) 
discharge from the United States Army for reasons of 
misconduct.  At the September 2006 Board hearing, the veteran 
indicated that he understood that the character of his Army 
discharge would be automatically upgraded.  There is, 
however, no evidence of record that the veteran's discharge 
was ever upgraded by appropriate service department 
authorities.

VA regulations bar the award to a veteran who has received a 
discharge from service under dishonorable conditions.  See 38 
C.F.R. § 3.1(d), 3.12(a) (2007).  

In any event, it does not appear that the veteran is 
contending that his claimed disability had its inception 
during or due to his first period of service alone.  
Rather, he argues that his claimed disability is related to 
his later, honorable period of service in the United States 
Navy.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated June 2003 and February 2008.  These letters indicated 
that in order for service connection to be granted there must 
be evidence of an injury in military service or a disease 
that began in or was made worse during military service, or 
that there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by 
medical evidence; and a relationship between the disability 
and an injury, disease, or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters.  Specifically, the June 2003 and February 2008 
letters informed the veteran that VA would obtain records 
such as those held by Federal agencies, including service 
records and VA medical records, and that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim.  [VA examinations were performed in 
August 2003, June 2007, and February 2008].  The veteran was 
further informed that VA would, on the veteran's behalf, 
attempt to obtain relevant records not held by a Federal 
agency, to include employment records and private medical 
records, so long as he provided sufficient information to 
allow VA to obtain them.

The June 2003 VCAA letter emphasized, "you must give us 
enough information about these records so that we can request 
them from the agency or person who has them.  It's still your 
responsibility to make sure we receive all these records."  
[Emphasis as in original].  

In a VCAA letter dated March 2006, the veteran was informed 
that he should submit any and all evidence "that you have 
not previously told us about or given to us."  The February 
2008 VCAA letter specifically requested: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The notice provided in these letters complies with 
the "give us everything you've got" requirement of 38 
C.F.R. § 3.159(b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no timing 
problem as to Dingess notice since, as indicated above, the 
veteran's claims were re-adjudicated in the March 2008 SSOC 
following the issuance of the Dingess letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records, service personnel records, and voluminous 
VA and private treatment records.  The veteran was afforded 
VA examinations in August 2003, June 2007, and February 2008.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative, and he testified at a personal hearing before 
the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

Analysis

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder, which he claims to have 
suffered as a result of his second period of service.  See 
his  Notice of Disagreement (NOD) dated July 2004.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), the veteran currently 
has multiple psychiatric diagnoses.  In August 2003, the VA 
examiner diagnosed the veteran was dysthymic disorder.  The 
June 2007 VA examination indicated diagnoses of impulse 
control disorder with protracted history of anger management 
problems and violent acting out as well as generalized 
anxiety disorder with attendant depression.  The February 
2008 VA examiner reported that the veteran's primary 
diagnosis was intermittent explosive disorder.  

Although all three VA examiners also indicated that the 
veteran suffered from a personality disorder (which as noted 
above may not be service connected), the February 2008 VA 
examiner, upon reviewing the veteran's extensive medical 
history including service treatment records, provided 
clarification regarding the veteran's diagnoses and 
symptomatology.  He stated, "[t]his examiner regards the 
primary disabling condition as intermittent explosive 
disorder with protracted history of violence and threats of 
violence against others...The antisocial personality disorder 
and associated behaviors are also significant problems, but 
the veteran is now so isolated and socially withdrawn that he 
does not have much opportunity for this Axis II condition to 
find expression."  

The competent medical evidence, therefore, clearly indicates 
that the veteran suffers from an acquired psychiatric 
disorder, variously identified as intermittent explosive 
disorder, generalized anxiety disorder, dysthymic disorder, 
and impulse control disorder.  Accordingly, Hickson element 
(1), current diagnosis, is satisfied.  

Hickson element (2), in-service disease, is also met.  
Service treatment records from the second (honorable) period 
of service indicate that the veteran was diagnosed with 
depression in November 1980 following an apparent accidental 
drug overdose.  Service treatment records  further document 
that that the veteran was psychiatrically hospitalized from 
January 6, 1981 to January 14, 1981.  A treatment note from 
January 6, 1981 reported a diagnosis of psychoneurotic 
depression and personality disorder with passive-aggressive 
and immature features.  On January 9, 1981, the examining 
physician diagnosed the veteran with an anxiety reaction and 
noted that the veteran "felt the need to kill his former 
shipmate... [he had] a rather fixed delusion that a group on 
[his ship] was out to get him."  

A treatment note dated January 22, 1981 indicated subsequent 
psychiatric hospitalization.  At that time, the veteran was 
diagnosed with an immature personality disorder with an acute 
anxiety reaction.  The veteran's military discharge followed 
soon thereafter.  

Accordingly, Hickson element (2) is satisfied.  

The competent medical evidence of record indicates that 
crucial Hickson element (3), medical nexus, has also been 
satisfied.  Specifically, the June 2007 VA examiner reviewed 
the veteran's entire claims folder and rendered the following 
opinion:  "The veteran's intermittent explosive disorder, 
paranoia, and violent acting out were at least as likely as 
not onset, caused by, or a result of overwhelming 
fears/stressors during naval service."  He further stated 
that "causal linkages to military service were clear for the 
disorders specified..."  

Additionally, in February 2008, the same examiner was asked 
to further clarify his June 2007 opinion.  He again reviewed 
the claims folder in its entirety and interviewed the 
veteran.  In his lengthy opinion, he indicated that he "did 
find the documentation that 'intermittent explosive disorder' 
and 'situational stressors' and 'homicidal behaviors' onset 
in the U.S. Navy . . .  ."  

Also arguably in the veteran's favor is the report of an 
August 2003 VA examination.  The examination report appears 
to be very thorough.  The examiner concluded as follows:  
"It is my clinical opinion that [the veteran] does warrant 
consideration of an illness worsened by a pervasive disorder 
exacerbated by his military experiences . . . ."  Although 
this opinion is somewhat vague, it also serves to link the 
veteran's current psychiatric disability to his military 
service.    

There is no competent medical evidence to the contrary.  In 
the March 2008 SSOC, the AMC denied the claim in based on its 
own opinion that the veteran's acquired psychiatric 
disability pre-existed his second period of service and was 
not aggravated thereby.  However, VA may not render opinions 
based on its own medical opinions.  Cf. Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).
Moreover, it appears that the March 2008 SSOC was colored, to 
some extent, by the veteran's extremely poor service history.  
The Board, however, has decided this case based upon the 
objective medical and other evidence of record.     

In summary, the veteran has met all requirements needed to 
establish service connection for an acquired psychiatric 
disorder, variously diagnosed as intermittent explosive 
disorder, generalized anxiety disorder, dysthymic disorder, 
and impulse control disorder.  The benefit sought on appeal 
is therefore granted.

Additional comment

The Board wishes to make it clear that it is granting service 
connection only for an acquired psychiatric disorder other 
than PTSD.  It is not granting service connection for PTSD or 
for a personality disorder. 



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder, is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


